DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 07 December 2020, 19 March 2021, and 02 July 2021, were filed after the mailing date of the patent application on 07 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 07 December 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 9, and 17 objected to because of the following informalities:  Said claim recites “the first control information indicates a resource that is used to send the first data on the first resource, a second resource, and the group identifier of the first communications device group”.  The recitation should be amended to state “the first control information indicates a first resource, a second resource, and the group identifier of the first communication device group” in order to improve claim clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180091265 A1; hereinafter referred to as “Liu”) in further view of Mallick et al. (US 20200195389 A1; hereinafter referred to as “Mallick”).
Regarding Claim 9, Liu discloses a first communications device, comprising:
a transmitter (¶42-43 & Fig. 8, Liu discloses a device comprising an interface 808); 
a receiver (¶42-43 & Fig. 8, Liu discloses a device comprising an interface 808); 
a processor (¶42-43 & Fig. 8, Liu discloses the device further comprises a processor 802); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (¶42-43 & Fig. 8, Liu discloses the device further comprises a memory 804 including a non-transitory computer readable medium for storing programming and/or instructions for execution by the processor), the program including instructions for:
obtaining a first resource and a second resource (¶21 & Fig. 3 (302 & 304), Liu discloses determining, by a source user equipment (SUE), a resource for a transmission and a resource for ACK/NACK feedback corresponding to the transmission); 
sending, using the transmitter, first control information (¶21 & Fig. 3 (302), Liu discloses sending, by the SUE to a destination user equipment (DUE), a scheduling assignment (SA) where the SA indicates a first resource used for a transmission and a second resource used by the DUE to transmit ACK/NACK corresponding to the transmission) and first data to a second communications device on the first resource (¶21 & Fig. 3 (304), Liu discloses sending, by the SUE to the DUE, the transmission on the first resource), wherein the first communications device and the second communications device belong to a first communications device group (¶21 & Fig. 3 (302 & 304), Liu discloses that the DUE and the SUE are exchanging communication as a group), and the first control information indicates a resource that is used to send the first data on the first resource, [and] the second resource (¶21 & Fig. 3 (302), Liu discloses that the SA indicates a first resource used for a transmission and a second resource used by the DUE to transmit ACK/NACK corresponding to the transmission); and 
receiving, using the receiver, acknowledgement information from the second communications device on the second resource (¶24 & Fig. 3 (308), Liu discloses receiving, by the SUE from the DUE, acknowledgment information on the second resource indicated by the SA), wherein the acknowledgement information feeds back whether the second communications device correctly received the first data (¶24 & Fig. 3 (308), Liu discloses that the acknowledgment information indicates either a successful reception, by the DUE from the SUE, of the transmission or an unsuccessful reception (failure), by the DUE from the SUE, of the transmission).
However, Liu does not disclose that the first communications device and the second communications device each have a group identifier of the first communications device group, and that the first control information further indicates the group identifier of the first communications device group.
¶104, Mallick teaches a group identifier is used to identify the communication between a first UE and a second UE), and that the first control information further indicates the group identifier of the first communications device group (¶104, Mallick teaches that a scheduling assignment, or sidelink control information, may further include a group identifier for communications between a first UE and a second UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu by requiring that the first communications device and the second communications device each have a group identifier of the first communications device group, and that the first control information further indicates the group identifier of the first communications device group as taught by Mallick because data transmissions and resource allocation via the sidelink interface is improved (Mallick, ¶1).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 17, Liu discloses a second communications device, comprising:
a transmitter (¶42-43 & Fig. 8, Liu discloses a device comprising an interface 808); 
a receiver (¶42-43 & Fig. 8, Liu discloses a device comprising an interface 808); 
a processor (¶42-43 & Fig. 8, Liu discloses the device further comprises a processor 802); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (¶42-43 & Fig. 8, Liu discloses the device further comprises a memory 804 including a non-transitory computer readable medium for storing programming and/or instructions for execution by the processor), the program including instructions for:
receiving, using the receiver, first control information (¶21 & Fig. 3 (302), Liu discloses receiving, by a destination user equipment (DUE) from a source user equipment (SUE), a scheduling assignment (SA) where the SA indicates a first resource used for a transmission and a second resource used by the DUE to transmit ACK/NACK corresponding to the transmission) and first data from a first communications device on a first resource (¶21 & Fig. 3 (304), Liu discloses receiving, by the DUE from the SUE, the transmission on the first resource), wherein the first communications device and the second communications device belong to a first communications device group (¶21 & Fig. 3 (302 & 304), Liu discloses that the DUE and the SUE are exchanging communication as a group), and the first control information indicates a resource that is used to send the first data on the first resource [and] a second resource (¶21 & Fig. 3 (302), Liu discloses that the SA indicates a first resource used for a transmission and a second resource used by the DUE to transmit ACK/NACK corresponding to the transmission); and 
sending, using the transmitter, acknowledgement information to the first communications device on the second resource (¶24 & Fig. 3 (308), Liu discloses transmitting, by the DUE to the SUE, acknowledgment information on the second resource indicated by the SA), wherein the acknowledgement information feeds back whether the second communications device correctly received the first data (¶24 & Fig. 3 (308), Liu discloses that the acknowledgment information indicates either a successful reception, by the DUE from the SUE, of the transmission or an unsuccessful reception (failure), by the DUE from the SUE, of the transmission).
However, Liu does not disclose that the first communications device and the second communications device each have a group identifier of the first communications device group, and that the first control information further indicates the group identifier of the first communications device group.
Mallick teaches the first communications device and the second communications device each have a group identifier of the first communications device group (¶104, Mallick teaches a group identifier is used to identify the communication between a first UE and a second UE), and that the first control information further indicates the group identifier of the first communications device group (¶104, Mallick teaches that a scheduling assignment, or sidelink control information, may further include a group identifier for communications between a first UE and a second UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu by requiring that the first communications device and the second communications device each have a group identifier of the first communications device group, and that the first control information further indicates the group identifier of the first communications device group as taught by Mallick because data transmissions and resource allocation via the sidelink interface is improved (Mallick, ¶1).
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mallick in view of Kusashima et al. (US 20210377927 A1; hereinafter referred to as “Kusashima”) in further view of He et al. (US 20140003262 A1; hereinafter referred to as “He”).

However, Liu in view of Mallick does not explicitly disclose the program further includes instructions for: receiving, using the receiver, first downlink control information from a network device, wherein the first downlink control information indicates the first resource and the second resource.
Kusashima teaches the program further includes instructions for: 
receiving, using the receiver, first downlink control information from a network device (¶221 & Fig. 113, Kusashima teaches receiving, by a sidelink terminal from a base station, a NR-PDCCH.  Examiner correlates the NR-PDCCH to downlink control information), wherein the first downlink control information indicates the first resource and the second resource (¶221 & Fig. 113, Kusashima teaches the NR-PDCCH comprises downlink control information indicating resource dedicated to a sidelink data channel and resources dedicated to a sidelink ACK/NACK channel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying Liu in view of Mallick by receiving, using the receiver, first downlink control information from a network device, wherein the first downlink control information indicates the first resource and the second resource as taught by Kusashima because communication between terminal devices is improved (Kusashima, ¶14).
However, Liu in view of Mallick in further view of Kusashima does not explicitly disclose the first downlink control information is scrambled using the group identifier of the first 
He teaches the first downlink control information is scrambled using the group identifier of the first communications device group (¶114, He teaches scrambling downlink control information using a group specific discovery radio network temporary identifier (D-RNTI) where the D-RNTI corresponds to a group of user equipments engaged in D2D communication) and obtaining the first resource and the second resource by descrambling the first downlink control information (¶114, He teaches that any information within the downlink control information by descrambling said DCI by the group specific discovery radio network temporary identifier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying Liu in view of Mallick in further view of Kusashima by requiring that the first downlink control information is scrambled using the group identifier of the first communications device group and obtaining the first resource and the second resource by descrambling the first downlink control information as taught by Kusashima because enabling direct device-to-device (D2D) communications improves public safety and reduces the load of a cellular network via offloading (He, ¶45).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 10.
Regarding Claim 18, Liu in view of Mallick discloses a second communications device according to claim 17.

Kusashima teaches the program further includes instructions for: 
receiving, using the receiver, first downlink control information from a network device (¶221 & Fig. 113, Kusashima teaches receiving, by a sidelink terminal from a base station, a NR-PDCCH.  Examiner correlates the NR-PDCCH to downlink control information), wherein the first downlink control information indicates the first resource and the second resource (¶221 & Fig. 113, Kusashima teaches the NR-PDCCH comprises downlink control information indicating resource dedicated to a sidelink data channel and resources dedicated to a sidelink ACK/NACK channel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying Liu in view of Mallick by receiving, using the receiver, first downlink control information from a network device, wherein the first downlink control information indicates the first resource and the second resource as taught by Kusashima because communication between terminal devices is improved (Kusashima, ¶14).
However, Liu in view of Mallick in further view of Kusashima does not explicitly disclose the first downlink control information is scrambled using the group identifier of the first communications device group and obtaining the first resource and the second resource by descrambling the first downlink control information.
He teaches the first downlink control information is scrambled using the group identifier of the first communications device group (¶114, He teaches scrambling downlink control information using a group specific discovery radio network temporary identifier (D-RNTI) where the D-RNTI corresponds to a group of user equipments engaged in D2D communication) and obtaining the first resource and the second resource by descrambling the first downlink control information (¶114, He teaches that any information within the downlink control information by descrambling said DCI by the group specific discovery radio network temporary identifier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying Liu in view of Mallick in further view of Kusashima by requiring that the first downlink control information is scrambled using the group identifier of the first communications device group and obtaining the first resource and the second resource by descrambling the first downlink control information as taught by He because enabling direct device-to-device (D2D) communications improves public safety and reduces the load of a cellular network via offloading (He, ¶45).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mallick in further view of Wang et al. (US 20200412485 A1; hereinafter referred to as “Wang”).
Regarding Claim 13, Liu in view of Mallick discloses the first communications device according to claim 9.
However, Liu in view of Mallick does not explicitly disclose the instructions for obtaining the first resource and the second resource comprise instructions for: selecting the first resource and the second resource from a resource pool.

selecting the first resource and the second resource from a resource pool (¶127 & Fig. 13 (ST102), Wang teaches allocating, by a relay user equipment (Relay UE), resources for transmission to a remote UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying Liu in view of Mallick in further view of Kusashima by selecting the first resource and the second resource from a resource pool as taught by Wang because unnecessary retransmissions can be avoided thus improve resource utilization (Wang, ¶53).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mallick in further view of Hu et al. (US 20200305176 A1; hereinafter referred to as “Hu”).
Regarding Claim 15, Liu in view of Mallick discloses the first communications device according to claim 9.
However, Liu in view of Mallick does not explicitly disclose the first control information further indicates that the first resource and the second resource are separated by k slots, and when the first resource belongs to a slot n, the second resource belongs to a slot n+k or a slot n+k-1, wherein n is an integer, and k is a positive integer.
Hu teaches the first control information further indicates that the first resource and the second resource are separated by k slots (¶206-207 & Fig. 8, Hu teaches control information indicates that the resource for a data transmission and the resource for HARQ corresponding to the data transmission is separated by k slots), and when the first resource belongs to a slot ¶206-207 & Fig. 8, Hu teaches that the resource for data transmission is n), the second resource belongs to a slot n+k or a slot n+k-1 (¶206-207 & Fig. 8, Hu teaches that the resource for HARQ corresponding to the data transmission is k), wherein n is an integer, and k is a positive integer (¶206-207 & Fig. 8, Hu teaches that n may be greater than or equal to zero and k may be greater than or equal to 0).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying Liu in view of Mallick by requiring that the first control information further indicates that the first resource and the second resource are separated by k slots, and when the first resource belongs to a slot n, the second resource belongs to a slot n+k or a slot n+k-1, wherein n is an integer, and k is a positive integer as taught by Hu because enabling device-to-device communication for road traffic will decrease road fatalities, improve is road capacity, diminish the carbon footprint of road transport and enhance the user experience during travels (Hu, ¶2).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 15.

Allowable Subject Matter
Claims 3-4, 6, 8, 11-12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474